         CASE 0:18-cv-00466-SRN-HB Doc. 210 Filed 11/16/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                  Case No. 17-CV-3058
                       Plaintiff,

        --against--

 LINDSEY MIDDLECAMP,


                       Defendant.




 BROCK FREDIN,
                                                  Case No. 18-CV-466
                       Plaintiff,

        --against--

 GRACE MILLER,
 CATHERINE SCHAEFER,


                       Defendants.


                 STATEMENT INSTEAD OF REDACTED DOCUMENTS
       Pursuant to Local rule 5.6, Exhibits A-D to the Declaration of Brock Fredin in support of
his FRAP 24 IFP have been filed under seal and redaction is impracticable because the interest in
preserving the privacy of the individual documents outweighs any public interest in the sealed
documents.
Dated: November 16, 2020

                                                           s/ brock fredin
                                                           Brock Fredin
                                                           Saint Croix Co, WI 54016
                                                           (612) 424-5512 (tel.)
                                                           brockfredinlegal@icloud.com
                                                           Plaintiff, Pro Se
